60 F.3d 823NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James P. KRISTUFEK, Plaintiff--Appellant,v.SAXONBURG CERAMICS, INCORPORATED, Defendant--Appellee.
No. 94-2107.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 31, 1995.Decided:  July 10, 1995.

James P. Kristufek, appellant pro see.  Randel Eugene Phillips, Moore & Van Allen, Charlotte, NC;  Robert F. Prorok, Reed, Smith, Shaw & McClay, Pittsburgh, PA, for appellee.
W.D.N.C.
AFFIRMED.
Before HALL, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing with prejudice his action for alleged breach of an employment contract.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kristufek v. Saxonburg Ceramics, No. CA-94-153-3-P (W.D.N.C. July 15, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.